Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a method and system wherein a memory module is to perform error correction operations that include operations associated with patrol scrubbing. A controller performs a scrub routine with reference to a patrol scrub period, the memory module can operate on a schedule to, and each memory location is scrubbed at least once during the time period. Bacchus, (U.S. Patent Appl. Pub. # 2018/0173588) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a semiconductor module comprising plurality of memory chips and an error information signal generation circuit configured to generate a plurality of error information signals enabled when an error occurs a predetermined number of time in the plurality of memory chips. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of scrubbing errors and semiconductor modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114				Primary Examiner
								Art Unit 2114